In the

     United States Court of Appeals
                   For the Seventh Circuit
                       ____________________
No. 21-1055
WILLIAM WATTS,
                                                    Plaintiff-Appellant,
                                   v.

MARK KIDMAN and BRAZOS URETHANE, INC.,
                                   Defendants-Appellees.
                       ____________________

          Appeal from the United States District Court for the
                    Western District of Wisconsin.
            No. 18-cv-49 — James D. Peterson, Chief Judge.
                       ____________________

 SUBMITTED NOVEMBER 18, 2021 * — DECIDED AUGUST 2, 2022
                ____________________

    Before EASTERBROOK, WOOD, and SCUDDER, Circuit Judges.
   SCUDDER, Circuit Judge. Every day district courts receive
motions from unrepresented litigants asking for the court’s
help ﬁnding them counsel. The requests come in all variety of

    *We   have agreed to decide this case without oral argument because
the brief and record adequately present the facts and legal arguments, and
oral argument would not significantly aid the court. See Fed R. App. P.
34(a)(2)(C).
2                                                  No. 21-1055

civil cases—across all subject matters and degrees of complex-
ity, in cases with potential merit and others with no chance of
succeeding, and from litigants with vastly diﬀerent abilities to
communicate the factual basis for their claims and how they
believe the law may apply to those claims.
    In our en banc decision in Pruitt v. Mote, we set out a two-
part inquiry to guide the analysis of whether to recruit coun-
sel for an otherwise pro se litigant and emphasized that dis-
trict courts must stay attuned to the individualized circum-
stances of each plaintiﬀ and each case. See 503 F.3d 647 (7th
Cir. 2007). In Pruitt’s wake, however, an important question
has surfaced: may district courts make the decision whether
to recruit counsel under 28 U.S.C. § 1915(e)(1) based, in part,
on considerations of the strength or weakness of the underly-
ing claims—in short, based on assessments of a litigant’s pro-
spect of prevailing?
    We now answer that question yes, in keeping with Pruitt’s
practical approach and mindful that, while appointed counsel
make all the diﬀerence in the world in some cases, pro bono
lawyers are not a limitless resource. Applying these consider-
ations here leads us to aﬃrm the district court’s denials of
William Watts’s multiple requests for counsel.
                               I
    In 2018 William Watts, a federal inmate, sued Brazos Ure-
thane, Inc. and optometrist Dr. Mark Kidman. He alleged that
an industrial primer used during a rooﬁng project at his for-
mer correctional facility caused eye irritation that, when mis-
treated by Dr. Kidman, developed into glaucoma. The litiga-
tion proceeded for two years and ended with the district court
entering summary judgment for the defendants.
No. 21-1055                                                    3

    On four separate occasions, Watts invoked 28 U.S.C.
§ 1915(e)(1) and asked the district court to recruit pro bono
counsel to represent him. Watts’s ﬁrst motion accompanied
his complaint. The district court denied that opening request,
explaining that it was “too early to tell whether the case will
be too complex for Watts to handle.”
     In 2019 Watts renewed his motion, and the district court
again denied it. The court reiterated that its task in ruling on
the motion was to determine “whether the legal and factual
diﬃculty of the case exceeds Watts’s demonstrated ability to
prosecute it,” and concluded that it remained too early in the
litigation to tell. Based on its review of Watts’s ﬁlings to that
point, the court added that Watts “underst[ood] the basic le-
gal principles that appl[ied] to his claims” and neither alleged
nor exhibited any “diﬃculty reading, writing, or understand-
ing the documents he has received from defendants or the
court.” The court further explained that it did not have
enough information to “determine whether an expert will be
necessary to prove some or all of [his] claims”—a decision
that could not be made until “the parties ha[d] presented their
respective version of events.”
    In March 2020 the district court denied Watts’s third re-
quest for counsel, observing that nothing much had changed
warranting a diﬀerent ruling. None of the contentions ad-
vanced in his third motion—that the prison law library’s re-
sources were limited, for example, or that there was a signiﬁ-
cant discrepancy between his litigation ability and that of de-
fendants’ counsel—posed obstacles unique to him or this par-
ticular case. Rather, the district court observed, Watts’s chal-
lenges were “the same challenges that all pro se litigants
face.” And because his “submissions so far show[ed] that he
4                                                  No. 21-1055

is intelligent, understands the law, and is capable of explain-
ing his version of events and making legal arguments,” the
court denied the third motion.
     Discovery ensued and the district court eventually entered
summary judgment for the defendants. By that stage of the
litigation, Watts’s primary remaining claims were state-law
negligence claims. To prevail on the negligence claim against
Dr. Kidman, Watts had to prove both that “[Dr.] Kidman
failed to use the required degree of skill exercised by an aver-
age optometrist under the circumstances” and that this short-
coming caused the alleged injuries. The same general ele-
ments governed the negligence claim against the corporate
defendant, Brazos Urethane.
    The district court began by giving careful attention to
whether Watts needed to provide expert testimony to prevail
on his claims. It explained that, under Wisconsin law, “expert
testimony is required to establish the standard of care” unless
jurors’ common knowledge “aﬀords a basis for ﬁnding
negligence.” The court then reasoned that an “ordinary lay
jury would not know whether [Dr.] Kidman’s decision” to
monitor Watts’s eye condition himself, rather than refer him
to an outside ophthalmologist or begin some other speciﬁc
course of treatment, “fell below the standard of care for a
reasonable optometrist faced with Watts’s symptoms and test
results.” Nor would a lay jury know, without the beneﬁt of
expert testimony, “whether [Dr.] Kidman’s wait-and-see
approach worsened Watts’s condition.”
   The district court reached a similar conclusion as to
Watts’s claim against Brazos Urethane, explaining that “Watts
would need expert testimony to show that Brazos’s failure to
take additional steps to protect inmates amounted to a breach
No. 21-1055                                                   5

of its duty of care to Watts.” And because Watts had not pre-
sented expert testimony as to either standard of care, the court
entered summary judgment for Dr. Kidman and Brazos.
    Alongside doing so, the district court denied Watts’s
fourth motion for the recruitment of counsel. It reiterated that
Watts had demonstrated he was “capable of gathering and
presenting evidence and applying that evidence to legal prin-
ciples,” and had not persuaded the court, even at summary
judgment, that the legal or factual diﬃculty of his case was
beyond his ability to prosecute it.
    To be sure, the district court recognized that “Watts, like
most pro se litigants, would be unable to get an expert to sup-
port his case if he is not represented by counsel” and that his
inability to do so proved fatal to his claim. But the dearth of
expert evidence on the defendants’ respective duties of care
was not the only shortcoming in Watts’s case. Both of his neg-
ligence claims also suﬀered from a major causation issue:
nothing in the record indicated that, even with expert testi-
mony, Watts could establish that “[Dr.] Kidman’s wait-and-
see approach worsened Watt’s condition” or that his exposure
to the industrial primer “caused ongoing dry eyes or glau-
coma.”
    Had it been convinced that, “with the help of an expert,
Watts might have a viable claim against” the defendants, the
district court made clear that it would “consider attempting
to recruit counsel” for him. But in the absence of evidence that
Dr. Kidman provided negligent medical care or that Brazos
Urethane’s safety precautions were inadequate, the court con-
cluded, Watts’s case did not “warrant[] the recruitment of vol-
unteer counsel.” In the end, the district court took care to ex-
plain that it “cannot recruit counsel in every case in which a
6                                                     No. 21-1055

pro se litigant makes a claim that might require expert evi-
dence” because that approach would require the court “to re-
cruit counsel for nearly every case involving a prisoner’s alle-
gation of medical negligence.”
    Watts appealed. Continuing to represent himself pro se, he
challenges both the district court’s entry of summary judg-
ment for the defendants and refusal to recruit counsel under
§ 1915(e)(1).
                                II
                                A
   Section 1915(e)(1) provides that a federal court “may re-
quest an attorney to represent any person unable to aﬀord
counsel.” The statute “codiﬁes the court’s discretionary au-
thority to recruit a lawyer to represent an indigent civil liti-
gant pro bono publico; it ‘does not authorize the federal courts
to make coercive appointments of counsel.’” Pruitt v. Mote, 503
F.3d 647, 653 (7th Cir. 2007) (en banc) (quoting Mallard v. U.S.
Dist. Court for S. Dist. of Iowa, 490 U.S. 296, 310 (1989)).
    In Pruitt v. Mote, our landmark case in this area, we ex-
plained that the statute’s language is “entirely permissive”
with “the decision whether to recruit pro bono counsel left to
the district court’s discretion” and without any “congres-
sional preference for recruitment of counsel in any particular
circumstance or category of case.” Id. at 654. But we also cau-
tioned that the district court’s discretion is not unbounded.
Rather, a judge’s decision making under § 1915(e)(1) “is to be
guided by sound legal principles,” as the pro se litigant’s mo-
tion is an appeal to the court’s judgment, “not to its inclina-
tion.” Id. (quoting Martin v. Franklin Capital Corp., 546 U.S. 132,
139 (2005)). So, we instructed, district courts evaluating
No. 21-1055                                                      7

motions for the recruitment of counsel should engage in a
two-step inquiry: “(1) has the indigent plaintiﬀ made a rea-
sonable attempt to obtain counsel or been eﬀectively pre-
cluded from doing so; and if so, (2) given the diﬃculty of the
case, does the plaintiﬀ appear competent to litigate it him-
self?” Id. at 655.
    The second step can be complex. In Pruitt, we emphasized
that a district court must consider both the “factual and legal
diﬃculty” of a plaintiﬀ’s claims as well as “the plaintiﬀ’s com-
petence to litigate those claims.” Id. The court’s competency
evaluation should account for “the plaintiﬀ’s literacy, com-
munication skills, educational level, and litigation experi-
ence,” and, to the extent that such evidence is before the court,
information “bearing on the plaintiﬀ’s intellectual capacity
and psychological history.” Id.
   Neither inquiry can occur in a vacuum, however. “The in-
quiries are necessarily intertwined; the diﬃculty of the case is
considered against the plaintiﬀ’s litigation capabilities, and
those capabilities are examined in light of the challenges spe-
ciﬁc to the case at hand.” Id. If the district court concludes that
the diﬃculty of the case “exceeds the particular plaintiﬀ’s ca-
pacity as a layperson to coherently present it to the judge or
jury himself,” that conclusion must inform the district court’s
exercise of its discretion. Id.
   So long as a district court’s analysis follows this two-step
process, we review the court’s ultimate decision whether to
recruit counsel deferentially. “[T]he question on appellate re-
view,” we emphasized, “is not whether we would have re-
cruited a volunteer lawyer in the circumstances, but whether
the district court applied the correct legal standard and
reached a reasonable decision based on facts supported by the
8                                                   No. 21-1055

record” and available to the court at the time of the decision.
Id. at 658.
    Our review does not end there. Even if we determine the
district court has abused its discretion in denying a motion for
recruitment of counsel, we will reverse only if the error prej-
udiced the litigant. In this context, “an erroneous denial of pro
bono counsel will be prejudicial if there is a reasonable likeli-
hood that the presence of counsel would have made a diﬀer-
ence in the outcome of the litigation.” Id. at 659 (emphasis in
original).
                               B
   Everyone familiar with our case law knows these stand-
ards. In the ﬁfteen years since we decided Pruitt, however, a
question about its application has surfaced—whether district
courts are permitted in ruling upon a recruitment-of-counsel
motion under § 1915(e)(1) to consider the strength or weak-
ness of a plaintiﬀ’s claim. Our cases have sent mixed signals.
We now answer the question in the aﬃrmative, with an im-
portant qualifying observation.
                               1
    For some years before Pruitt, the answer was settled. In
Maclin v. Freake, we observed in broad terms that the “merits
of the indigent litigant’s claim” should be the ﬁrst thing a dis-
trict court considers. 650 F.2d 885, 887–88 (7th Cir. 1981) (set-
ting out ﬁve factors for a court’s consideration). This assess-
ment was meant to go beyond the court’s statutory authority
to dismiss frivolous claims. See 28 U.S.C. § 1915(d) (1976) (au-
thorizing courts to request an attorney to represent “any such
person unable to employ counsel” and permitting the court to
“dismiss the case … if satisﬁed that the action is frivolous or
No. 21-1055                                                       9

malicious”). Indeed, Maclin observed that even if a plaintiﬀ’s
claim is nonfrivolous, “counsel is often unwarranted where
the indigent’s chances of success are extremely slim.” 650 F.2d
at 887.
    We applied the Maclin standard for years, reemphasizing
time and again that a request for counsel must be evaluated
with an eye toward the plaintiﬀ’s likelihood of success on the
merits. See, e.g., McKeever v. Israel, 689 F.2d 1315, 1320 (7th Cir.
1982) (explaining that the “threshold question” for a district
court to take into account when ruling on motions for the ap-
pointment of counsel is “whether the claim is of suﬃcient
merit”); Heath v. Neal, 909 F.2d 1486, at *1 (7th Cir. 1990) (un-
published table decision) (looking ﬁrst to the “merits of [the
petitioner’s] claim and his chances of success at the time he
ﬁled his motion for counsel”); Rivera v. Sardon, 978 F.2d 1261,
at *2 (7th Cir. 1992) (unpublished table decision) (instructing
that of the Maclin factors, “the court ﬁrst should consider
whether the claim is of suﬃcient merit”).
    More than a decade later, we reaﬃrmed that the “factors
identiﬁed in Maclin remain appropriate for evaluating
§ 1915(d) requests for counsel.” Jackson v. County of McLean,
953 F.2d 1070, 1072 (7th Cir. 1992). But we also used Jackson to
expand the scope of a district court’s analysis, instructing that
before the court “commenc[es] the Maclin examination,” it
should make a “threshold inquiry into the indigent’s eﬀorts
to secure counsel.” Id. at 1073. Engaging in such an inquiry is
useful, we explained, because an attorney’s unwillingness to
prosecute the case is an additional, albeit imperfect, indicator
that a plaintiﬀ does not have “reasonable grounds for the suit
[or] a reasonable possibility of success.” Id.
10                                                 No. 21-1055

    One year later we decided Farmer v. Haas and streamlined
the recruitment of counsel inquiry. See 990 F.2d 319 (7th Cir.
1993). Recognizing that multifactor tests had fallen out of fa-
vor in the law—and concluding that many of the Maclin fac-
tors were interrelated—Farmer instructed district courts to fo-
cus the recruitment of counsel inquiry on one question:
whether “given the diﬃculty of the case,” the “plaintiﬀ ap-
pear[s] competent to try it himself.” Id. at 322.
    This streamlining may have left some ambiguity in our
case law about whether district courts could consider the
relative strength of a plaintiﬀ’s claim as part of the
recruitment-of-counsel analysis. Farmer did not speak
deﬁnitively on the issue. On the one hand, we implied that
district courts should not consider the strength of the
plaintiﬀ’s claim beyond determining whether the claim was
“colorable.” See id. at 321. But Farmer also cited with approval
the Ninth Circuit’s recruitment-of-counsel approach (which
involves, in part, an evaluation of a plaintiﬀ’s “likelihood of
success on the merits”) and emphasized that we will only
override a district court’s discretion where it should have
been “plain beyond doubt” that the decision not to recruit
counsel would make it “impossible for [a plaintiﬀ] to obtain
any sort of justice.” Id. at 322–23. Both observations suggest
that the Farmer panel envisioned that its “exacting standard”
governing the appointment of counsel would direct pro bono
resources toward plaintiﬀs with relatively stronger claims
and, in turn, better chances of prevailing. Id. at 323.
                               2
   The dual-pronged guidance from Jackson and Farmer gov-
erned district courts’ evaluation of § 1915(e)(1) motions until
2007, when we sat en banc in Pruitt to “clarify the district
No. 21-1055                                                    11

court’s obligations” and resolve inconsistencies in the articu-
lation and application of the governing standard. 503 F.3d at
654. While Pruitt emphasized the importance of a practical ap-
proach, we did not expressly address whether a district court
may consider the strength of the plaintiﬀ’s claim alongside its
evaluation of the plaintiﬀ’s competency to litigate that claim
on his own behalf. See generally id. at 654–58.
    Some read the approach we announced in Pruitt as forbid-
ding district courts from assessing the plaintiﬀ’s likelihood of
success. See, e.g., John R. FitzGerald, Non-Merit-Based Tests
Have No Merit: Restoring District Court Discretion Under
§ 1915(e)(1), 93 Notre Dame L. Rev. 2169, 2177 (2018) (con-
tending that “[m]erit is explicitly excluded as a factor” in
Pruitt, “under which district judges must appoint counsel if
the prisoner has tried and failed to secure counsel inde-
pendently and the issue is too complex for the prisoner to lit-
igate on his own”). Indeed, some district judges in our circuit
have understandably read Pruitt the same way. See, e.g., Cole
v. Janssen Pharms., Inc., 265 F. Supp. 3d 892, 897 (E.D. Wis.
2017) (“Noticeably absent from the list of factors Pruitt in-
structs district courts to consider are the merits and substance
of the pro se plaintiﬀ’s claim.”) (cleaned up).
    Even more, our own subsequent cases have, at times, ar-
guably suggested that a district court’s yes-or-no answers to
the two speciﬁc questions outlined in Pruitt—whether the
plaintiﬀ had tried to secure his own lawyer and whether the
plaintiﬀ could competently litigate his own claim without
one—are all that matters. “If the answer to the ﬁrst question
is yes and the answer to the second is no,” we have said, “then
the court must seek counsel to represent the plaintiﬀ.” Walker
v. Price, 900 F.3d 933, 935 (7th Cir. 2018); see also Pennewall v.
12                                                   No. 21-1055

Parish, 923 F.3d 486, 490 (7th Cir. 2019) (instructing that a dis-
trict court “must request counsel” if the answer to the ﬁrst
question is yes and to the second no). On another occasion we
even observed that questions about “whether recruiting coun-
sel would aﬀect the outcome of the case” are reserved for ap-
pellate review—and a district court’s consideration of that is-
sue constitutes an “appl[ication of] the wrong legal stand-
ard.” Navejar v. Iyiola, 718 F.3d 692, 696 (7th Cir. 2013).
    Only recently have we more directly explained that
Pruitt’s emphasis on the practical nature of the § 1915(e)(1) in-
quiry allows district courts to consider the potential and rela-
tive merit of a particular plaintiﬀ’s claim. In Pickett v. Chicago
Transit Authority, for example, we explained the importance
of an indigent plaintiﬀ’s explanation for why he had been un-
able to secure his own counsel to the court’s assessment of his
§ 1915(e)(1) motion. See 930 F.3d 869, 871 (7th Cir. 2019). If a
plaintiﬀ was able to “convey[] his situation well and counsel
deemed the claim feeble,” we said, “it would be inappropriate
for a court to intervene” and ask “lawyers to devote less of
their time to people with strong cases and more to people
with weak ones.” Id.
    Since Pickett we have made the point more forcefully still,
reminding district courts that “[n]othing in Pruitt or our other
cases on recruiting counsel prohibits a judge from using avail-
able information and the judge’s experience to assess the im-
portance and potential merits of the case and to assign prior-
ity accordingly.” McCaa v. Hamilton, 959 F.3d 842, 845 (7th Cir.
2020) (McCaa II).
    That observation is sound. For Pruitt’s framework to be a
truly practical one, it must also give district courts room to
account for the reality in this circuit and every other around
No. 21-1055                                                   13

the country—that the decision whether to recruit a lawyer for
a particular plaintiﬀ is made against the twofold backdrop of
a high volume of indigent, pro se litigants (particularly incar-
cerated litigants) and a small pool, by comparison, of attor-
neys willing and able to take those cases on pro bono. See, e.g.,
McCaa v. Hamilton, 893 F.3d 1027, 1036 (7th Cir. 2018) (McCaa
I) (Hamilton, J., concurring).
    Cases like Watts’s hit the federal docket in droves. In the
twelve-month reporting period ending March 31, 2022, for ex-
ample, over 3,000 prisoner civil rights and condition-of-con-
ﬁnement cases were ﬁled in the Seventh Circuit alone. See Ta-
ble C-3, Judicial Business of U.S. Courts (2022), accessible at
https://perma.cc/J2VE-VASL. Six of the seven district courts in
our circuit saw more than four hundred such cases. See id. In
our experience, the overwhelming majority of these plaintiﬀs
are unrepresented. No doubt some cases lack merit, but
“[s]ome may be among the most important that federal courts
consider, to ensure that our society’s treatment of prisoners
meets at least minimum standards of human decency and hu-
manity under the federal Constitution.” McCaa I, 893 F.3d at
1036 (Hamilton, J., concurring).
    “[L]egal time is scarce,” and “[w]hen we compel a judge
to divert the resources of the bar to weak claims … we reduce
the likelihood that other persons will receive adequate legal
assistance.” Eagan v. Dempsey, 987 F.3d 667, 699–700 (7th Cir.
2021) (Easterbrook, J., dissenting in part). And even when pro
bono attorney resources are devoted to litigating meritorious
pro se claims, the ask from the court is signiﬁcant: “[e]ven
with donated lawyer time and talent,” the out-of-pocket costs
involved in necessary tasks such as taking depositions and
procuring expert testimony can “easily surpass” the plaintiﬀ’s
14                                                  No. 21-1055

realistic prospect for damages. McCaa I, 893 F.3d at 1036
(Hamilton, J., concurring); see also Cole, 265 F. Supp. 3d at 901
(Griesbach, J.) (explaining that, for certain types of cases,
“[t]he time and money it would take to represent a plain-
tiﬀ … is beyond what courts can reasonably expect a law ﬁrm
to expend without any hope of recovery”). As such, we
wholly agree with Judge Griesbach’s observation that the rea-
sonable course of action is for district courts to engage in
“closer scrutiny … of the merits and what is at stake in a case
before a judge uses his oﬃce to recruit a ‘volunteer’ attorney
to represent the plaintiﬀ.” Cole, 265 F. Supp. 3d at 900.
    At bottom, “courts must be careful stewards of the limited
resource of volunteer lawyers”—particularly in districts
where the demand for pro bono services far outpaces the sup-
ply of law ﬁrms or solo practitioners with “the resources to
deploy aid.” Eagan, 987 F.3d at 700 (Easterbrook, J., dissenting
in part) (cleaned up). A permissible and important aspect of
that stewardship is a district court’s consideration of the per-
ceived merits of—or likelihood of success on—an indigent
plaintiﬀ’s claims in its decision whether to allocate scarce pro
bono counsel resources to the case before it.
                               3
   This direction aligns fully with Pruitt’s practical approach.
Pruitt itself emphasized that the proper inquiry is one with
“no hard and fast rules” and that requires a “particularized”
assessment of “the person and case before the court … under-
taken with due regard for the nature of the request at hand.”
503 F.3d at 655–56. That must mean that, in allocating limited
pro bono lawyer resources, a district judge is “able to make
an educated and experienced assessment of how promising
the plaintiﬀ’s case is, with or without counsel.” McCaa I, 893
No. 21-1055                                                     15

F.3d at 1036 (Hamilton, J., concurring). To the extent anyone
sees this direction as a shift in our circuit’s § 1915(e)(1) analy-
sis, however, we have circulated this opinion to the full court
under Circuit Rule 40(e), and no judge in active service re-
quested to hear the case en banc.
    Clarifying our case law in this way brings us in line with
other courts nationwide. See, e.g., Cole, 265 F. Supp. 3d at 897
(“[T]he law in this circuit appears signiﬁcantly more favora-
ble to indigent litigants than the law in other circuits, which
generally allow a more searching evaluation of the merits be-
fore counsel is appointed.”) (collecting cases).
    Indeed, many other circuits relied on our reasoning in
Maclin in instructing district courts to consider a plaintiﬀ’s
likelihood of success on the merits as part of the recruitment-
of-counsel analysis. See, e.g., DesRosiers v. Moran, 949 F.2d 15,
24 (1st Cir. 1991) (instructing courts to examine the “total sit-
uation,” including the “merits of the case” to determine
whether there are “exceptional circumstances” warranting
the recruitment of counsel and citing Maclin); Cooper v. A. Sar-
genti Co., Inc., 877 F.2d 170, 172 (2d Cir. 1989) (explaining the
circuit had cited “with approval the Seventh Circuit’s formu-
lation in Maclin” and “stressed the importance of the apparent
merits of the indigent’s claim,” leading to a threshold deter-
mination of whether the “indigent’s position was likely to be
of substance”); Tabron v. Grace, 6 F.3d 147, 155 (3d Cir. 1993)
(invoking Maclin’s instruction that “the district court must
consider as a threshold matter the merits of the plaintiﬀ’s
claim”); Mars v. Hanberry, 752 F.2d 254, 256 (6th Cir. 1985) (cit-
ing Maclin in support of the observation that the recruitment
of counsel is not appropriate “when the chances of success are
extremely slim”). At least one circuit has invoked Maclin’s
16                                                   No. 21-1055

reasoning to perform a similar analysis in an unpublished de-
cision. See Harold v. Univ. of Colo. Hosp., 680 F. App’x 666, 671
(10th Cir. 2017) (citing an earlier Tenth Circuit decision that
analyzed Maclin at length and explaining that a plaintiﬀ has a
burden “of demonstrating this his claim is suﬃciently meri-
torious to warrant appointed counsel”).
    Other circuits have arrived independently at the same
conclusion—that the merits of a plaintiﬀ’s case should inform
the decision whether to recruit counsel. See, e.g., Aguirre v.
Intelogic Trace, Inc., 980 F.2d 1443, at *1 (5th Cir. 1992)
(unpublished table opinion) (outlining various factors for a
district court’s consideration in evaluating a request for
recruitment of counsel for a Title VII claim, including “the
merits of the claim”); Crozier for A.C. v. Westside Comm. Sch.
Dist., 973 F.3d 882, 890 (8th Cir. 2020) (explaining that if it is
possible for a district court “to discern without adversarial
presentations that all claims are likely to be insubstantial, then
the court properly may weigh that reality when deciding
whether to devote” attorney resources to the litigation);
Wilborn v. Escalderon, 789 F.2d 1328, 1331 (9th Cir. 1986)
(concluding that counsel should be designated only under
“exceptional circumstances,” a determination that requires an
evaluation of “the likelihood of success on the merits” and the
plaintiﬀ’s competency); Poole v. Lambert, 819 F.2d 1025, 1028
(11th Cir. 1987) (describing the appointment of counsel as a
“privilege that is justiﬁed only by exceptional circumstances”
and that does a service to both the court and the litigant by
“limit[ing] litigation to potentially meritorious issues”);
Poindexter v. Fed. Bureau of Investigation, 737 F.2d 1173, 1186–
87 (D.C. Cir. 1984) (explaining, in the Title VII context, that
“[i]f a suit has very little prospect of success, the beneﬁt that
attorney appointment provides the plaintiﬀ may be oﬀset by
No. 21-1055                                                     17

the burden of litigation on the judiciary and the defendant, as
well as on the appointed attorney”). See also D.D.C. L. Civ. R.
83.11(b)(3)(ii) (instructing that a judge’s appointment of pro
bono counsel should be sensitive to the “[p]otential merit of
the pro se party’s claims”). More recent cases from these
circuits return to these early discussions of the issue. See, e.g.,
Fierro v. Smith, No. 19-16786, 2022 WL 2437526, at *1 (9th Cir.
July 5, 2022) (citing Wilborn to set out “the likelihood of
success on the merits” as a factor considered under
§ 1915(e)(1)).
    No matter the path of reasoning, however, and no matter
how a court phrases its recruitment-of-counsel test, almost
every circuit has explicitly instructed that a merits assessment
should be part of the inquiry. See FitzGerald, 93 Notre Dame
L. Rev. at 2175. No circuit, to our knowledge, has prohibited
district courts from considering the strength of the plaintiﬀ’s
claim as a factor. Compare id. at 2178 (observing only that the
Fourth, Fifth, and Eleventh Circuits’ tests do not have “an ex-
plicit merit or substance factor”) (emphasis added).
    None of this case law changed after Congress’s 1996
amendment to § 1915. See Omnibus Consolidated Rescissions
& Appropriations Act of 1996, Pub. L. No. 104-134, 110 Stat.
1321. Subsection (e) of § 1915 now requires district courts to
dismiss not only frivolous or malicious claims, but also com-
plaints that do not “state a claim on which relief may be
granted.” 28 U.S.C. § 1915(e)(2)(B)(ii). That courts have not
changed course in the years since that amendment—or after
the Supreme Court’s pleading standard decisions in Bell At-
lantic Corp. v. Twombly, 550 U.S. 544 (2007), and Ashcroft v. Iq-
bal, 556 U.S. 662 (2009)—indicates they do not see the merits
inquiry permitted under § 1915(e)(1) as duplicative of or
18                                                   No. 21-1055

inconsistent with the screening function district courts as-
sume in § 1915(e)(2).
    Put another way, and to bring us full circle to our observa-
tion in Maclin: even where a litigant’s claim is nonfrivolous
and factually and legally plausible such that it survives
§ 1915(e)(2) screening, the recruitment of counsel is unwar-
ranted if the plaintiﬀ’s “chances of success are extremely
slim.” 650 F.2d at 887; see also Cole, 265 F. Supp. 3d at 898
(Griesbach, J.) (“That a pro se litigant can assert a claim that
can survive a motion to dismiss, however, is hardly an indi-
cation that it has suﬃcient merit for him to prevail.”). A
§ 1915(e)(1) assessment mindful of the strength of a litigant’s
claim therefore aligns not only with a proper, practical-
minded understanding of Pruitt, but with the type of analysis
performed in courtrooms nationwide every day of the week.
                                4
    A qualifying word of caution warrants emphasis. It is es-
sential that district courts remain mindful, especially at the
early stages of a case, that their evaluation of the plaintiﬀ’s
claim is being made on uncounseled papers—early-stage
pleadings written and submitted by litigants asking for the
court’s help due to incompetency, unfamiliarity with the law,
or on the belief that a lawyer is almost certain to be a better
advocate. See, e.g., Poindexter, 737 F.2d at 1187 (explaining that
a trial court’s exercise of discretion should account for the fact
that “the absence of an attorney for the plaintiﬀ may make it
diﬃcult for the court to evaluate the merits of the plaintiﬀ’s
claim” and that the trial court “should consider the infor-
mation before it and, if necessary, make further inquiries of
the parties”).
No. 21-1055                                                    19

   The Second Circuit put the same point this way in Cooper:
“the preliminary assessment of likely merit must be under-
taken somewhat more generously since the unrepresented lit-
igant might have diﬃculty articulating the circumstances that
will indicate the merit that might be developed by competent
counsel.” 877 F.2d at 174. A district court must also be self-
aware of its own blind spots—in some cases, it may be called
upon to evaluate the likelihood of success of claims in unfa-
miliar and complicated areas of law. Its analysis may there-
fore consider the degree to which the court would beneﬁt
from the assistance of appointed counsel.
    As we underscored in Pruitt, our goal in setting out prin-
ciples guiding a court’s § 1915(e)(1) determination is to “en-
sure that requests for pro bono counsel are resolved according
to a consistent framework,” not to “move the exercise of dis-
cretion toward recruitment of counsel more often than not” or
toward recruitment more or less often than is now the case.
503 F.3d at 661. Ditto here. We do not expect that district
courts’ consideration of the relative merits of a particular
plaintiﬀ’s case will lead to the appointment of pro bono coun-
sel in more cases or in fewer cases. All we say today is that the
merit of a plaintiﬀ’s claim is another factor a district court may
consider while making an individualized determination
whether to recruit counsel based on the plaintiﬀ and the claim
in front of it.
                               III
   In closing, we turn to Watts’s appeal from the district
court’s denial of his four § 1915(e)(1) motions in this case. That
Watts ﬁled four motions over the course of his case is not
unusual. District courts see this all the time. As we said in
Pruitt, a district court’s decision on a recruitment-of-counsel
20                                                 No. 21-1055

motion is a “determination based on the record as it exists
when the motion is brought”; denials are without prejudice,
such that plaintiﬀs can (and often do) bring several motions.
Id. at 656. Accordingly, courts have wide discretion to change
course and “recruit pro bono counsel if it appears as though
an earlier denial of a request for counsel [based on the court’s
evaluation of a plaintiﬀ’s competency] may have been ill-
advised,” id. at 658, or if, as the case progresses, factual or
legal developments lead the court to revise its evaluation of
the plaintiﬀ’s chances of success.
    In its multiple orders explaining its denials of Watts’s
§ 1915(e)(1) motions, the district court articulated and applied
the exact right Pruitt framework, focusing its analysis on
whether “the legal and factual diﬃculty of the case exceeds
Watts’s demonstrated ability to prosecute it” after it con-
cluded that Watts had reasonably tried, yet failed, to secure
his own counsel. At each stage, the district court made an in-
dividualized assessment attuned to Watts’s abilities—with
and without the assistance of a jailhouse lawyer—and the
unique litigation demands that accompany the pleading, dis-
covery, and dispositive motion phases of a case. Because
Watts consistently demonstrated that he is “intelligent, under-
stands the law, and is capable of explaining his version of
events and making legal arguments,” the court declined to re-
cruit counsel. We see no abuse of discretion in the denial of
these ﬁrst three motions.
    Nor do we see any error in the denial of Watts’s ﬁnal mo-
tion. In its summary judgment order, the district court
acknowledged both that Watts, “like most pro se litigants,
would be unable to get an expert to support his case if he is
not represented by counsel” and that the absence of expert
No. 21-1055                                                   21

testimony proved fatal to his state-law negligence claims. It
further expressed sympathy for the position Watts was in and
explained that “[t]he need for expert testimony factors heav-
ily in [its] consideration for requests for counsel.”
    The district court ultimately decided not to recruit counsel
because Watts had not adequately convinced the court that,
with the help of an expert, he would have a viable claim. Each
of Watts’s claims fell short not only because he failed to
establish, with expert testimony, the appropriate standard of
care (or a breach of that duty), but also because he had a
causation issue that the district court did not believe he could
overcome. In light of these failures of proof, the district court
concluded that “Watts’s case, among the many for which
counsel is requested”—including the dozens, if not hundreds,
of prisoner medical negligence cases ﬁled each year—did not
“warrant[] the recruitment of volunteer counsel.”
    This merits-based aspect of the district court’s recruitment
of counsel was not an abuse of discretion. Based on the sum-
mary judgment record in front of it, the district court con-
cluded that Watts’s likelihood of success on his negligence
claims was too remote to warrant marshaling scarce legal and
expert resources toward his case. That analysis was wholly
consistent with our Pruitt framework, and we will not disturb
the district court’s decision.
   We have also reviewed Watts’s other arguments challeng-
ing the district court’s entry of summary judgment for both
Brazos Urethane and Dr. Kidman, and none has merit.
   For these reasons, we AFFIRM.